500 F.2d 434
In re Patrick LoCHIATTO, Appellant.In re Barbara LoCHIATTO, Appellant.
Nos. 74-1230 and 74-1232.
United States Court of Appeals, First Circuit.
Heard July 25, 1974.Decided July 26, 1974.

Henry D. Katz, Boston, Mass., for appellants.
Joel M. Friedman, Sp. Atty., U.S. Dept. of Justice, with whom James N. Gabriel, U.S. Atty., and Gerald E. McDowell, Sp. Atty., U.S. Dept. of Justice, were on brief for appellee.
Before McENTEE and CAMPBELL, Circuit Judges, and CAFFREY,1 district judge.
PER CURIAM.


1
In this appeal appellants' principal contention is that they were entitled to additional discovery, beyond that authorized in In re LoChiatto, 497 F.2d 803, (1st Cir. 1974), because a portion of a government affidavit indicates alleged failure to minimize use of wiretaps by the government.  This contention is frivolous.  The brief conversation about dinner relied upon by appellants, which came in the midst of other intercepted conversations relating to apparent criminal activities, in no meaningful way suggests a failure to minimize.  The remaining issues raised by appellants are also without merit.


2
We reject appellants' suggestion that the Supreme Court's recent action reversing and remanding In re Marcus, 491 F.2d 901 (1st Cir. 1974), signifies and diminishment of LoChiatto as a controlling precedent in this circuit.


3
Affirmed.



1
 Chief Judge of the District of Massachusetts sitting as Circuit Judge by designation